      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 1 of 7



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Cedar Bay Grilling Co. Ltd.,        )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-cv-12264-NMG
Canadian Fish Exporters Inc.,       )
                                    )
          Defendant.                )
___________________________________)


                          MEMORANDUM & ORDER
GORTON, J.

     This case arises out of a contract dispute between

plaintiff Cedar Bay Grilling Company, Ltd. (“plaintiff” or

“Cedar Bay”), a seafood supplier, and Canadian Fish Exporters,

Inc. (“defendant” or “CFE”), a seafood distributor.         Cedar Bay

voluntarily dismissed its complaint against CFE in March, 2020,

pursuant to Fed. R. Civ. P. 41(a)(1).       Pending before the Court

is the motion of defendant CFE to vacate that dismissal.

I.   Background

     In October, 2010, Cedar Bay and CFE entered into an

exclusive supply and distribution agreement.        Cedar Bay granted

to CFE exclusive distribution rights for its frozen salmon

products in the United States and the Caribbean and, in return,




                                 - 1 -
      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 2 of 7



CFE agreed not to source salmon products from any other

supplier.

    The relationship between the parties deteriorated in 2019,

primarily due to a disagreement involving Cedar Bay’s pending

United States and Canadian trademarks.       In November, 2019, Cedar

Bay filed a complaint against CFE in this Court for false

association and false designation of origin in violation of the

Lanham Act, unfair and deceptive acts in violation of Mass. Gen.

Laws. c. 93A and tortious interference.       Shortly thereafter, CFE

filed a countersuit against Cedar Bay for breach of contract and

declaratory judgment in Nova Scotia, Canada.

    The parties agreed to mediate the pending lawsuits in

December, 2019.   Over the course of two days and late-night

negotiations in January, 2020, the parties ultimately agreed to

settle their dispute and executed a document titled “Settlement

Agreement” (“the 2020 Agreement”).

    Days after the 2020 Agreement was signed by both parties,

Cedar Bay informed CFE that the 2020 Agreement reflected nothing

more than a memorialization of potential points of agreement

between the parties.    In response, CFE filed an emergency motion

in this Court to enforce the 2020 Agreement as a “binding and

enforceable” settlement which provided for an orderly conclusion

of the relationship between the parties.


                                 - 2 -
         Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 3 of 7



      While that motion remained pending, CFE separately moved to

dismiss Cedar Bay’s complaint in this Court.           Cedar Bay opposed

the motion and, shortly thereafter, filed a notice of voluntary

dismissal pursuant to Fed. R. Civ. P. 41(a)(1).           In response to

that notice, the Clerk of this Court terminated the case.

      CFE now moves to vacate that notice of dismissal.

II.   Motion to Strike

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), a plaintiff may

voluntarily

      dismiss an action without a court order by filing a
      notice of dismissal before the opposing party serves
      either an answer or a motion for summary judgment.

Unless the notice states otherwise or the plaintiff previously

dismissed any civil action based on the same claim, the

dismissal is without prejudice. Fed. R. Civ. P. 41(a)(1)(B).

      If a plaintiff properly invokes the right to voluntary

dismissal pursuant to Rule 41(a)(1), the “district court has no

power to condition its dismissal.” Universidad Cent. Del Caribe,

Inc. v. Liaison Comm. On Med. Educ., 760 F.2d 14, 18 (1st Cir.

1985).     In other words, the right of a plaintiff voluntarily to

dismiss an action before service of an answer or motion for

summary judgment is absolute. Marques v. Fed. Reserve Bank of

Chi., 286 F.3d 1014, 1017 (7th Cir. 2002) (“[Plaintiff] doesn't



                                    - 3 -
      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 4 of 7



need a good reason, or even a sane or any reason, to dismiss a

suit voluntarily. The right is absolute, as Rule 41(a)(1) and

the cases interpreting it make clear.”).

    Prior to plaintiff’s voluntary dismissal, CFE neither

answered the Complaint, nor moved for summary judgment.

Undeterred by the unambiguous language of Rule 41(a)(1), CFE

urges this Court to interpret its emergency motion to enforce

the settlement agreement as the functional equivalent of a

motion for summary judgment.     The filing of its motion,

according to CFE, should be construed as moving for summary

judgment, thereby foreclosing plaintiff’s right to unilateral

dismissal.

     Defendant is correct that courts generally apply the

summary judgment standard in deciding motions to enforce

settlement agreements. See, e.g., Silva v. F/V Silver Fox, LLC,

988 F. Supp. 2d 94, 97 (D. Mass. 2013) (“[C]ourts apply the

summary judgment standard of Fed. R. Civ. P. 56 when deciding

motions to enforce a seaman’s agreement.”); see also Columbia

Gas Transmission, LLC v. 520.32 Acres, 188 F. Supp. 3d 500, 507

(W.D. Pa. 2016).   Application of the same standard of review

does not, however, convert a motion to enforce a settlement

agreement into a motion for summary judgment.        Defendant submits




                                 - 4 -
      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 5 of 7



that it does, nevertheless, demonstrate that such motions seek

similar relief and are functional equivalents.

    Even assuming arguendo that a motion to enforce a

settlement agreement is the “functional equivalent” of a motion

for summary judgment, that does not negate the effect of Rule

41(a)(1).   The text of the rule plainly does not contemplate the

foreclosure of plaintiff’s right of voluntary dismissal by the

functional equivalent of an answer or a motion for summary

judgment.   Nor does Rule 41(a)(1) provide a court with

discretion to vacate a plaintiff’s notice of dismissal because

of the contentiousness of the litigation.       To the contrary, the

First Circuit Court of Appeals has recognized that unless an

answer or a motion for summary judgment has been filed, a court

lacks any authority to reject or condition a notice of dismissal

pursuant to Fed. R. Civ. P. 41(a)(1). See Universidad Cent. Del

Caribe, Inc., 760 F.2d at 18.

    Several other courts of appeals that have considered

similar issues have declined to read a “functional equivalency”

standard into Rule 41(a)(1). See, e.g., In re Amerijet Intern.,

Inc., 785 F. 3d 967, 973 (5th Cir. 2015) (“Rule

41(a)(1)(A)(i) ‘means precisely what it says’ . . . . An

argument that a filing short of an answer or a motion for

summary judgment joins the merits of the case, has consumed


                                 - 5 -
      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 6 of 7



significant resources or effort, or is sufficiently equivalent

to a motion for summary judgment, will not be heard.” (internal

citations omitted)); Thorp v. Scarne, 599 F.2d 1169, 1174 (2d

Cir. 1979) (“Summary judgment ‘in the air’ simply does not

satisfy the explicit Rule 41 requirement that a defendant follow

one of two specified courses of action in order to terminate

plaintiff's right to dismiss his action without prejudice.”);

Scam Instrument Corp. v. Control Data Corp., 458 F.2d 885, 889-

90 (7th Cir. 1972) (upholding plaintiff’s Rule 41(a) dismissal

where motion denominated as one for summary judgment was

actually a motion to dismiss).

    Although the Court empathizes with defendant’s frustration

over plaintiff’s apparent reneging and defendant’s desire to

litigate this matter after the expenditure of significant time

and resources on mediation and defense, the Court lacks the

authority to disturb plaintiff’s notice of dismissal pursuant to

Fed. R. Civ. P. 41(a)(1).     That is because defendant neither

answered nor moved for summary judgment. Accordingly,

plaintiff’s notice of voluntary dismissal pursuant to Rule

41(a)(1) terminates this case unconditionally and without

prejudice.




                                 - 6 -
      Case 1:19-cv-12264-NMG Document 28 Filed 04/30/20 Page 7 of 7



                                 ORDER

    For the foregoing reasons, the motion of defendant to

strike plaintiff’s notice of dismissal (Docket No. 25) is

DENIED.




So ordered.



                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated April 30, 2020




                                 - 7 -
